Citation Nr: 1435118	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to diabetes mellitus and as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected major depression, or as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to August 1967 and from June 1970 to March 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the San Juan, Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO).  In July 2012 and December 2013, the case was remanded for further development.


FINDINGS OF FACT

1.  A chronic skin disability was not manifested during service; the Veteran's current actinic keratoses or cherry angiomas are not shown to be related to his service (including as due to exposure to herbicides); and his diabetes mellitus is not service connected.

2.  Hypertension was not manifested in service, or the first postservice year; is not shown to be related to the Veteran's service; and is not shown to have been caused or aggravated by his service connected major depression.


CONCLUSIONS OF LAW

1.  Service connection for a skin disability (to include as secondary to diabetes mellitus or as due to exposure to herbicides in service) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Service connection for hypertension (to include as secondary to major depression or as due to exposure to herbicides) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a January 2007 letter prior to the March 2007 rating decision.  The letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and how VA determines disability ratings and effective dates.  In February 2010, after the rating decision on appeal was issued, the Veteran also claimed that his skin disorder is secondary to diabetes mellitus.  Later that month, the RO sent him a letter informing him of the evidence necessary to substantiate a secondary service connection claim.  He has had ample opportunity to respond and supplement the record, and has not alleged notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The record does not include STRs for the Veteran's second period of service.  VA conducted an exhaustive search for such records (documented in two formal findings of unavailability, in May 2009 and August 2013).  The Board's most recent remand (in December 2013) sought outstanding treatment records (dated since July 2013) and new VA examinations (with nexus opinions); the RO has substantially complied with the Board's request.  VA examinations were conducted in September 2012 and in February 2014 (pursuant to the December 2013 remand).  Together, the reports of the examinations are adequate for rating purposes, as the examiners expressed familiarity with the history of the disability and the record, and provided a clear rationale to support the medical opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that such was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include hypertension, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing onset of a disability in service and continuity of related symptoms thereafter.  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  Actinic keratoses, cherry angiomas, and hypertension are not enumerated disabilities.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. §§ 3.307, 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a non-presumptive/direct-incurrence basis.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Skin disability

The Veteran's STRs (including records from his reserve service in 1992 and 1993) contain no mention of complaints, treatment, or diagnosis related to a skin disability.  A March 1972 physical and mental status report at discharge notes there were no abnormalities.  VA treatment records show a May 2004 diagnosis of actinic keratosis and subsequent treatment.  On September 2012 VA examination, actinic keratosis was diagnosed; the Veteran could not recall when he first had actinic keratosis diagnosed, only that it was "a long time ago."  The examiner opined (citing to the absence of STRs noting actinic keratosis and the lack of medical evidence relating such disability to Agent Orange (AO) exposure) that such disability was less likely than not related to the Veteran's service/injuries therein, to include exposure to herbicides.

On February 2014 VA examination, the Veteran reported itching on his arm, which burned in the sun and produced red dots about two to four times each year,  He could not remember the onset of his skin problems.  The diagnoses were actinic keratosis and cherry angiomas; the examiner opined (citing to the length of time between separation in 1972 and initial diagnosis of actinic keratosis and cherry angiomas, the lack of notations of skin disorders in STRs, and the lack of medical literature supporting a relationship between AO and actinic keratosis or cherry angiomas) that such were not related to the Veteran's service, to include as due to exposure to herbicides.  He explained that, although fair skinned individuals develop actinic keratosis with higher incidence, only 10 percent of all men develop it between ages 20 through 29.  The examiner also noted that, as the Veteran's historical account is unclear, his opinion was formulated solely on objective evidence.

Initially, the Board notes that the Veteran suggests that his skin disabilities may be secondary to diabetes mellitus.  Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As diabetes is not service connected, a claim of service connection for any disability as secondary to diabetes lacks legal merit.
Turning to the alternate claimed theory of entitlement, it is not in dispute that the Veteran has diagnoses of actinic keratosis and cherry angiomas.  He served in Vietnam (and therefore is presumed to have been exposed to herbicides).  However, actinic keratosis and cherry angiomas are not listed among the diseases for which service connection is presumed as due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Similarly, neither disability is a chronic disease under 38 C.F.R. § 3.309(a).  Therefore, service connection for such disabilities on a presumptive basis is not warranted.  

The record does not show any complaints, treatment, or diagnoses related to a skin disability were noted in service.  The Board is aware that STRs from the Veteran's second period of service are unavailable, and that therefore his lay testimony must be afforded greater weight.  Notably, the Veteran has not specifically alleged that his skin disability had its onset in service; he has consistently indicated he cannot recall its onset.  Consequently, service connection for a skin disability on the basis that such disability became manifest in service and persisted is not warranted.

Consequently, what the Veteran must show to substantiate his claim is that his current skin disabilities are otherwise related to his service/injuries therein, to include as due to exposure to herbicides.  In the absence on manifestation in service and continuity since, the matter of a nexus between a currently diagnosed skin disorder and remote events in service is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  There is no competent evidence in the record that suggests that the Veteran's current skin disabilities may somehow otherwise be related to his service including as due to exposure to AO.  The only competent (medical) opinions in the record that address this matter are those of the September 2012 and February 2014 VA examiners.  Cumulatively, the opinions indicate that neither the Veteran's actinic keratosis nor his cherry angiomas are related to his service, to include his presumed exposure to herbicides; these opinions include rationale with citation to supporting clinical and medical evidence.  They are probative evidence in this matter.  Absent any medical evidence to the contrary, they are persuasive.  Accordingly, service connection for a skin disability, to include on the basis that such is otherwise related to his service is also not warranted.
Hypertension

VA defines hypertension as diastolic blood pressure predominantly 90 mm or greater, confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Veteran's STRs contain no mention of complaints, treatment, or diagnosis related to hypertension.  All recorded blood pressure readings were within normal limits, with the exception of one borderline elevated reading (110/90) in July 1989.  As noted above, a March 1972 record notes there were no mental or physical problems at discharge.  Treatment records from the Veteran's subsequent reserve duty in 1992 and 1993 are also silent for complaints, treatment, or diagnosis related to hypertension.  VA treatment records show hypertension was diagnosed in March 2003, and is being treated with medication.  

On September 2012 VA examination, the Veteran reported receiving a diagnosis of hypertension in 1995, and that he believes it is related to his AO exposure.  The examiner diagnosed hypertension, and opined it was not related to service, citing to the absence of any notations of hypertension in service and the lack of medical evidence supporting a relationship between AO exposure and hypertension.  On February 2014 VA examination, the Veteran again reported that he had hypertension diagnosed in 1995, that his blood pressure had been high for a long time, and that he was not placed on medications until after he was seen by VA.  The examiner opined that the current hypertension is not related to the Veteran's service, to include exposure to herbicides.  He noted the Veteran could not recall having blood pressure issues during service, and that his STRs did not show a trend in blood pressure suggesting hypertension.  Though there was one elevated reading during service, it was an isolated event.  He also explained that there is no medical literature suggesting AO exposure is a risk factor for hypertension.  The examiner also opined that the Veteran's hypertension is less likely than not related to his service-connected major depressive disorder and anxiety.  He noted that the Veteran began medication for hypertension in March 2003, and that in June 2003 he was on the same, single medication, and depression was then (and thereafter) noted on his problem list.  Subsequent records show the Veteran's hypertension was well controlled with a single medication, indicating it was not aggravated beyond normal progression by the simultaneous presence of psychiatric disabilities.  Moreover, the examiner opined that the Veteran's hypertension is likely essential and secondary to other risk factors.

It is not in dispute that the Veteran has a current diagnosis for hypertension.  However, hypertension was not manifested in service (the single borderline elevated blood pressure reading in service is insufficient to establish a diagnosis of hypertension.  (See note following 38 C.F.R. § 4.104, Code 7101).  Notably, he has never specifically alleged that his hypertension had its onset in service.  Consequently, service connection for the disability on the basis that it had its onset in service is not warranted.  There is no evidence that it was manifested to a compensable degree in the first postservice] year, not is alleged otherwise.   Therefore, service connection for the disease on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  Furthermore, it is not listed as a disease associated with exposure to herbicides, and service connection on a presumptive basis under 38 U.S.C.A. § 1116 likewise is not warranted.  The Veteran does not allege, nor has he presented any evidence supporting, that his hypertension is somehow otherwise of itself related directly to his service.   .

The Veteran's remaining theory of entitlement to service connection for hypertension is one of secondary service connection.  He claims that his hypertension is secondary to his service connected psychiatric disability.  Whether a psychiatric disability such as the Veteran's service connected major depression and anxiety has caused or aggravated hypertension is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The only competent (medical) opinion in the record that directly addresses this question is the opinion offered on February 2014 VA examination..  That examiner opined that it is less likely than not that the Veteran's hypertension is caused or aggravated by his service connected major depressive disorder and anxiety.  The examiner cited to supporting factual data showing that the Veteran's hypertension pre-existed his diagnosis of a psychiatric disability and that the hypertension has been controlled by the same medication dosage throughout (weighing against an increase in severity of hypertension due to the psychiatric disability).  As the examiner expressed familiarity with the record (and specifically the Veteran's medical history) and included rationale that is supported by the factual record, the opinion is probative evidence in this matter.  Because there is no competent (medical) evidence to the contrary, it is persuasive..  As the Veteran is a layperson and does not profess any medical expertise, his own opinion in the matter has no probative value.  

The preponderance of the evidence is against the Veteran's claims; therefore, the benefit-of-the-doubt rule does not apply.  The appeals must be denied. 


ORDER

The appeals seeking service connection for a skin disability and for hypertension are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


